        Case 1:17-cv-07572-ALC Document 171 Filed 12/11/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


 KNIGHT FIRST AMENDMENT INSTITUTE
 AT COLUMBIA UNIVERSITY,

                      Plaintiff,                           No. 1:17-cv-07572-ALC

       v.

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, U.S. CUSTOMS AND BORDER
 PROTECTION, U.S. IMMIGRATION AND
 CUSTOMS ENFORCEMENT, U.S.
 CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. DEPARTMENT OF
 JUSTICE, and U.S. DEPARTMENT OF
 STATE,

                      Defendants.


                                   JOINT STATUS REPORT

       1.     Pursuant to the Court’s order, see ECF No. 162, the Knight First Amendment

Institute at Columbia University (the “Knight Institute” or “Institute”) and Defendants U.S.

Department of Homeland Security (“DHS”), U.S. Customs and Border Protection (“CBP”), U.S.

Immigration and Customs Enforcement (“ICE”), U.S. Citizenship and Immigration Services

(“USCIS”), U.S. Department of Justice (“DOJ”), and U.S. Department of State (“State”),

respectfully submit this Joint Status Report to update the Court regarding the progress of

Defendants’ remaining searches for and productions of records responsive to the Institute’s

Freedom of Information Act (“FOIA”) request (the “Request”), see Am. Compl. Ex. B 3–4, ECF

No. 42-2, and ICE, UCSIS, and State’s appeal of the Court’s Opinions and Orders entered on

September 13 and 23, 2019, and September 14, 2020, see ECF No. 166.
            Case 1:17-cv-07572-ALC Document 171 Filed 12/11/20 Page 2 of 5




        Item 1 Productions

        2.      As detailed in the parties’ February 24, 2020 Joint Status Report, the parties reached

agreements regarding the terms and initial deadlines for the agencies’ searches for records

responsive to Item 1 of the Request. ECF No. 154 ¶¶ 3–10.

        3.      As summarized in the parties’ October 20, 2020 Joint Status Report (“Oct. 20

JSR”), DHS, CBP, USCIS, and DOJ’s Office of Information Policy (“OIP”) completed their

searches for and processing of any responsive records by July 30, 2020. ECF No. 161 ¶¶ 3–4.

        4.      On November 13, 2020, State reported that it had completed its processing of Item 1

of the Request. Having located an additional 27 responsive records, State determined that two

records could be released in full, 14 records could be released in part, and 11 records must be

withheld in full, pursuant to FOIA Exemptions 5 and 6.

        ICE’s Productions

        5.      For the components not subject to the Defendants’ motion for clarification and

partial reconsideration, ECF No. 144, ICE conducted searches for records responsive to Item 1 of

the Request, as well as for records responsive to Items 2–4 of the Request, pursuant to search terms

agreed to by the parties. See Oct. 20 JSR ¶ 5. ICE continues to process and produce those records.

        6.      On November 13, 2020, ICE reported that it had referred approximately 100 pages

of records to DHS’ Privacy Office and Office of the Inspector General, USCIS, CBP, and DOS

for direct response to Plaintiff. ICE is currently waiting for responses regarding approximately

270 pages of records referred to the DHS Privacy Office and State for consultation. ICE continues

to work with the agencies and components to which it has sent records for consultation and/or

referral.




                                                  2
         Case 1:17-cv-07572-ALC Document 171 Filed 12/11/20 Page 3 of 5




       7.      In the October 20 JSR, ICE indicated that it “expects to complete processing the

documents sent for consult by December 5, 2020.” Oct. 20 JSR ¶ 7. ICE has not produced any

such records to the Knight Institute and continues to work with the relevant agencies and

components. ICE will provide a status update to the Institute on December 18, 2020.

       ICE’s New Searches

       8.      Pursuant to the Court’s September 13, 2020 Opinion and Order clarifying the

Court’s September 13 and 23, 2019, Orders and denying the Defendants’ motion for partial

reconsideration, ECF No. 158, ICE has conducted new searches within the Immigration Law and

Practice Division (“ILPD”), National Security Law Section (“NSLS”), Field Legal Operations

(“FLO”), Human Rights Violators Law Division (“HRVLD”) and Office of the Executive Deputy

Principal Legal Advisor (“EDPLA”) using search terms previously agreed upon by the parties, see

Oct. 20 JSR ¶ 15. ICE also re-tasked the Enforcement and Removal Operations Law Division

(“EROLD”) to conduct a search using the same agreed-upon search terms.

       9.      ICE completed those searches and informed the Knight Institute of the results of

those searches on December 9, 2020. Specifically, and after de-duplicating, the searches returned

at least 263,857 potentially responsive documents (not pages). ICE and the Knight Institute have

agreed to meet and confer regarding ways to revise the search terms in order to potentially narrow

the searches and thus the universe of potentially responsive documents.

       10.     After the parties narrow the search terms and ICE re-runs the searches, the parties

will meet and confer regarding a timeframe for processing and producing responsive documents.




                                                3
         Case 1:17-cv-07572-ALC Document 171 Filed 12/11/20 Page 4 of 5




       ICE, USCIS, and State’s Appeal

       11.     On November 10, 2020, ICE, USCIS, and State filed a notice of appeal of the

Opinions and Orders entered by the Court on September 13, 2019, September 23, 2019, and

September 14, 2020. ECF No. 166.

       12.     Specifically, ICE and USCIS seek appellate review of the Court’s Orders to the

extent they require disclosure of information withheld from three documents under Exemption 5

and the deliberative process privilege and information withheld from certain documents (including

the TRIG Questions and FAM, as defined in ECF No. 158) under Exemption 7(E). See Appellants’

Civil Appeal Pre-Argument Statement (Form C), Add. A, Knight First Amend. Inst. v. U.S. Dep’t

of Homeland Sec., No. 20-3837 (2d Cir. Nov. 25, 2020), ECF No. 17.

       13.     On December 9, 2020, ICE, USCIS, and State filed a letter asking this Court to

clarify that the agencies need not seek a stay of its disclosure orders pending resolution of the

appeal, or alternatively, if the Court determines a stay is necessary, for a stay pending appeal. ECF

No. 169. On December 10, 2020, the Court stayed production of the records subject to appeal

pending disposition of the appeal. ECF No. 170.

       Proposed Next Step

       14.     The parties have agreed to submit a joint status report by February 9, 2021,

providing the Court with further updates regarding the status of ICE’s new searches and

productions of responsive records.




                                                 4
       Case 1:17-cv-07572-ALC Document 171 Filed 12/11/20 Page 5 of 5




Dated: December 11, 2020
                                           Sincerely,

AUDREY STRAUSS                             /s/ Carrie DeCell
Acting United States Attorney
                                           Carrie DeCell (CD-0731)
By: /s/ Ellen Blain                        Xiangnong Wang (pro hac vice)
                                           Jameel Jaffer (JJ-4653)
    Ellen Blain                            Alex Abdo (AA-0527)
    Assistant United States Attorney       Knight First Amendment Institute
    86 Chambers Street, 3rd Floor            at Columbia University
    New York, NY 10007                     475 Riverside Drive, Suite 302
    ellen.blain@usdoj.gov                  New York, NY 10115
    (212) 637-2743                         carrie.decell@knightcolumbia.org
                                           (646) 745-8500
    Counsel for Defendants
                                           Counsel for Plaintiff

                                           /s/ Megan Graham

                                           Megan Graham (5400460)
                                           Catherine Crump (CC-4067)
                                           Samuelson Law, Technology & Public Policy
                                              Clinic
                                           353 Law Building
                                           University of California, Berkeley, School of
                                              Law
                                           Berkeley, CA 94720-7200
                                           mgraham@clinical.law.berkeley.edu
                                           (510) 664-4381

                                           Counsel for Plaintiff




                                       5
